Contracts; default termination for delay; accord and satisfaction; failure to exhaust administrative remedies.— Plaintiff seeks Wunderlich Act review of three decisions of the General Services Board of Contract Appeals, one affirming the default termination of plaintiff’s contract to supply metal wastebaskets, one on reconsideration, and one on assessment of excess reprocurement costs, and seeks damages for the financial consequences of an allegedly improper fire test which is said to have temporarily prohibited further production and eventually contract termination for default in delivery. Defendant, in its cross-motion for summary judgment, justifies the default termination, relies on a defense of accord and satisfaction, and counterclaims for excess reproourement costs, alleging a now binding election by plaintiff during administrative stages not to contest the amount of the award for excess reprocurement costs. On May 19, 1976 Trial Judge C. Murray Bernhardt filed a recommended decision (reported in full at 22 CCF para. 80311) agreeing with the Board’s legal conclusion that plaintiff’s claim is barred by accord and satisfaction, and further finding that plaintiff is barred from recovering for failure to exhaust administrative remedies and on the factual basis of the causes of the delay, and that the Board’s assessment of excess reprocurement costs is amply supported by the record. This case came before the court on plaintiff’s request for review by the court of the said recommended decision. On January 5, 1977 the court affirmed and adopted the said decision as the basis for its judgment in this case, dismissed the petition, and entered judgment for defendant on its counterclaim in the sum of $17,895.28.